Citation Nr: 1007768	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1944 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested a hearing, he subsequently 
withdrew his request. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision in January 1989, the Board held that a new 
factual basis warranting the grant of service connection for 
a left knee disability had not been presented. 

2.  The additional evidence presented since the Board 
decision in January 1989 is redundant or cumulative of 
evidence previously considered.


CONCLUSIONS OF LAW

1. The Board decision in January 1989 is final.  38 C.F.R. 
§§ 3.160(d), 20.1100, 20.1104-20.1105 (2009).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2007.  The notice included the type of evidence 
needed to reopen the claim of service connection; that is, 
new and material evidence, namely, evidence not previously 
considered, which was not cumulative of evidence previously 
considered and pertained to the reason the claim was 
previously denied.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection.



The Veteran was notified that VA would obtain service 
records, VA records and records of other Federal agencies and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for the content and timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  No further VCAA notice is needed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service treatment records are 
unavailable, and the Veteran has indicated knowledge of this, 
and the records are presumed to have been destroyed by fire.  
The Board has considered the effect of the missing records of 
the adjudication of the appeal, but can not identify any 
additional duty to assist.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.



The representative has asserted that VA has a duty to provide 
a VA examination. Under the duty to assist, a VA medical 
examination or medical opinion is not authorized on a claim 
to reopen a previously denied claim of service connection 
unless new and material evidence is presented.  38 C.F.R. 
§3.159(c)(4)(iii).  Therefore, a medical examination or 
medical opinion is not required to decide the claims under 38 
C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The claim for service connection has been previously denied.  
The claim was denied in a decision by the Board in October.  
An appeal regarding service connection for a left knee 
disability was again denied in a Board decision in January 
1989.  The Veteran filed the current claim to reopen in 
September 2007.  

Although the Board decision in January 1989 is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b).  

As the application to reopen the claim was received in 
September 2007, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim; that is, evidence that the Veteran 
developed a chronic left knee disability in service.  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence that 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis. Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence Previously Considered

The evidence previously considered consists of the Veteran's 
statements and testimony regarding an alleged an in-service 
injury to his left knee.  The Veteran provided detailed 
statements regarding a fall into a jungle grove, and the 
treatment after the fall, to include X-rays.  In October 
1983, the Veteran detailed the history of the disability and 
report that a doctor had informed him that his knee 
disability was from an old injury years ago.  The Veteran 
also described how he had forgotten about the injury for a 
period of time due to memory loss.  The file also contained 
lay statements from the Veteran's sisters regarding the 
alleged injury in service and treatment in service.

In May 1984, private medical records documented a deformity 
of the left knee with moderate degenerative changes, all 
appearing to be secondary to what was most likely a previous 
fracture of the proximal tibia.  

The record also contained a letter in October 1987 from Dr. 
E.N., who was the  commanding officer when the Veteran 
suffered the alleged injury in service and discussed the X-
rays submitted as proof of the injury.  Dr. E.N. reported 
that diagnosis was internal derangement of the left knee.



New Evidence

The additional evidence submitted since the Board decision in 
January 1989 includes additional statements from the Veteran.  
These statements are reiterations of his previous statements 
and the alleged injury in service.  There are also additional 
copies of the letter from Dr. E.N.  The Veteran also 
submitted correspondence with Dr. E.N. relating to the letter 
in October 1987.  This additional correspondence does not 
include an opinion or facts not encompassed by the statement 
in the letter of October 1987.

VA records show that in September 2006 the Veteran was seen 
after a revision of a total left knee replacement.  It was 
noted that the Veteran had initial knee surgery in 1984.

Analysis

The additional evidence contains a copy of the letter of Dr. 
E.N., dated in October 1987, which is redundant, that is, a 
copy of a document previously considered. The evidence also 
contains the Veteran's statements regarding the alleged 
injury, which is cumulative of evidence previously 
considered.  And a copy of another letter of Dr. E.N. does 
not include any additional facts not encompassed by in the 
letter of October 1987.  This evidence is also cumulative.  
The evidence of the current knee status is cumulative too of 
evidence previously considered.  

And redundant and cumulative evidence does not constitute new 
and material evidence under 38 C.F.R. § 3.156.  

For the above reasons, the additional evidence is not new and 
material.  As the claim is not reopened, the benefit-of- the-
doubt standard of proof does not apply. Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).







ORDER

As new and material evidence has not been presented, the 
claim of service connection for a left knee disability is not 
reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


